Exhibit 10.6

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of March 24, 2015
(the “Effective Date”) between Continental Building Products Operating Company,
LLC (together with its parent, Continental Building Products, Inc., the
“Company”) and James W. Bachmann (the “Executive”) (each of the foregoing
individually a “Party” and collectively the “Parties”).

WHEREAS, the Company wishes to employ the Executive and the Executive wishes to
be employed by the Company, in each case, on the terms and conditions set forth
herein;

NOW, THEREFORE, in consideration of the covenants, promises and representations
set forth herein, and for other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto, intending to
be legally bound, hereby agree as follows:

1. Employment. The Executive’s employment hereunder shall commence on the
Effective Date and end on the date the Executive’s employment is terminated
pursuant to Section 4 hereof (the “Employment Period”). During the Employment
Period, the Executive will devote his full business time and use his best
efforts to advance the business and welfare of the Company and its subsidiaries
and affiliates and will not engage in (i) any other employment or business
activities, or (ii) any other activities for any direct or indirect remuneration
that would be harmful or detrimental to the business and affairs of the Company
or that would interfere with his duties hereunder. The foregoing, however, shall
not preclude the Executive from serving on civic or charitable boards or
committees or managing personal investments, so long as such activities do not
interfere with the performance of the Executive’s responsibilities hereunder.

2. Position. During the Employment Period, the Executive shall serve as
President and Chief Executive Officer of the Company, and shall report directly
to the Board of Directors of the Company. During the Employment Period, the
Executive shall also serve in such other capacities as may be reasonably
requested from time to time by the Board of Directors of the Company (the
“Board”) consistent with the Executive’s position and shall render such other
services for the Company as the Board may from time to time reasonably request
and as shall be consistent with the Executive’s position and responsibilities.

3. Compensation.

(a) Base Salary. During the Employment Period, the Executive shall receive a
base salary at a rate of $425,000 per annum, which shall be paid in accordance
with the customary payroll practices of the Company, subject to review from time
to time as determined by the Board or a committee thereof (the “Base Salary”).

(b) Bonus. With respect to each fiscal year ending during the Employment Period,
in addition to the Base Salary, the Executive may be eligible to earn an annual
cash performance bonus based upon the achievement of performance targets
established by the Board (or a committee thereof). The target amount for such
annual cash performance bonus is 100% of Base Salary.

(c) Participation in Benefit Plans. During the Employment Period, the Executive
shall be entitled to receive all perquisites and participate in all benefit
plans and programs maintained by the Company that are available generally to its
senior executives; provided, however, that the Executive’s right to participate
in such plans and programs shall not affect the Company’s right to amend or
terminate the general applicability of such perquisites, plans and programs. The
Company may, in its sole discretion and from time to time, amend, eliminate or
establish additional benefit programs as it deems appropriate.

(d) Expenses. The Company shall reimburse the Executive for all reasonable
travel and other business expenses incurred by him in the performance of his
duties to the Company in accordance with the Company’s applicable expense
reimbursement policies and procedures.

 

1



--------------------------------------------------------------------------------

4. Termination of Employment. Subject to the further provisions of this
Section 4, the Employment Period and the Executive’s employment hereunder may be
terminated by either Party at any time and for any or no reason; provided,
however, that the Company and the Executive will be required to give written
notice of any termination of the Executive’s employment as set forth in this
Section 4. Notwithstanding any other provision of this Agreement, the provisions
of this Section 4 shall exclusively govern the Executive’s rights to
compensation and benefits upon termination of employment with the Company.

(a) Notice of Termination. Any termination or resignation of the Executive’s
employment by the Company or by the Executive, as applicable, under this
Section 4 (other than termination of employment as a result of the Executive’s
death) shall be communicated by a written notice (a “Notice of Termination”) to
the other Party hereto (i) indicating whether the termination is for or without
Cause or the resignation is for or without Good Reason, (ii) indicating the
specific termination provision in this Agreement relied upon, (iii) except with
respect to a termination by the Company without Cause or by reason of the
Executive’s resignation without Good Reason, setting forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated, and (iv) specifying a
date of termination (the “Date of Termination”), which, if submitted by the
Executive, shall be thirty (30) days following the date of such notice (or the
first business day following the last day of the Cure Period, in the case of
Executive’s resignation for Good Reason, or such other date as mutually agreed
by the Company and the Executive).

(b) Accrued Rights. Upon a termination of the Executive’s employment for any
reason, the Executive (or the Executive’s estate) shall be entitled to receive
the sum of the Executive’s Base Salary through the Date of Termination not
theretofore paid; any expenses owed to the Executive under Section 3(d); and any
amount arising from the Executive’s participation in, or benefits under, any
employee benefit plans, programs or arrangements (including without limitation,
any disability or life insurance benefit plans, programs or arrangements), which
amounts shall be payable in accordance with the terms and conditions of such
employee benefit plans, programs or arrangements (collectively, the “Accrued
Rights”).

(c) Termination by the Company without Cause or Resignation For Good Reason. If
the Executive’s employment shall be terminated by the Company without Cause (and
not by reason of Executive’s death or Disability) or by the Executive for Good
Reason, then, in addition to the Accrued Rights, the Company shall (subject to
the Executive’s execution, within twenty-one (21) days following the Date of
Termination, of a waiver and general release of claims in a form provided by the
Company, and such general release of claims becoming effective and irrevocable
in accordance with its terms) (i) continue to pay to the Executive, in
accordance with the Company’s regular payroll practice following the Date of
Termination, the Executive’s Base Salary for a period of 24 months; provided,
that the Company shall not be obligated to make any such payments described in
this Section 4(c) after the date the Executive first violates any of the
restrictive covenants set forth in this Agreement (including Section 5 hereof),
and (ii) pay in accordance with its customary procedures, a pro-rata portion of
Executive’s bonus, based on Executive’s performance during the period of the
year in which Executive was employed by the Company (the “Bonus”). Following the
Executive’s termination of employment by the Company without Cause (and not by
reason of Executive’s death or Disability) or the Executive for Good Reason,
except as set forth in this Section 4(c), the Executive shall have no further
rights to any compensation or any other benefits under this Agreement.

(d) Termination by the Company for Cause; Resignation Without Good Reason. If
the Executive’s employment shall be terminated by the Company for Cause or upon
the Executive’s resignation without Good Reason, the Executive shall only be
entitled to receive the Accrued Rights. Following the Executive’s termination of
employment by the Company for Cause or upon the Executive’s resignation without
Good Reason, except as set forth in this Section 4(d), the Executive shall have
no further rights to any compensation or any other benefits under this
Agreement.

(e) Disability or Death. The Employment Period and the Executive’s employment
hereunder shall terminate immediately upon the Executive’s death and may be
terminated by the Company if the Executive becomes or is reasonably expected to
be (in the good faith judgment of the Board) physically or mentally
incapacitated and is therefore unable for a period of 60 consecutive days or for
an aggregate of four months in any twelve consecutive month period to perform
the essential functions of Executive’s position, with or without a reasonable
accommodation (such incapacity is hereinafter referred to as “Disability”), in
each case, in a manner consistent with applicable state and federal law. Upon
termination of the Executive’s employment hereunder by reason of his Disability
or death, the Executive or the Executive’s estate (as the case may be) shall
only be entitled to receive the Accrued Rights, the Bonus, plus such additional
payments, if any, as determined by the Board in its sole discretion. Following
the termination of the Executive’s employment by reason of the Executive’s
Disability or death, except as set forth in this Section 4(e), the Executive
shall have no further rights to any compensation or any other benefits under
this Agreement.

(f) Return of Property. Upon cessation of the Executive’s employment with the
Company for any reason, whether voluntary or involuntary, the Executive shall
immediately deliver to the Company (i) all physical, computerized, electronic or
other types of records, documents, proposals, notes, lists, files and any and
all other materials, including computerized and electronic information, that
refers, relates or otherwise pertains to the Company or any subsidiary of the
Company (or business dealings thereof) that are in the Executive’s possession,
subject to the Executive’s control or held by the Executive for others; and
(ii) all property or equipment that the Executive has been issued by the Company
or any subsidiary of the Company during the course of his employment

 

2



--------------------------------------------------------------------------------

or property or equipment thereof that the Executive otherwise possesses,
including any computers, cellular phones, pagers and other devices. The
Executive acknowledges that he is not authorized to retain any physical,
computerized, electronic or other types of copies of any such physical,
computerized, electronic or other types of records, documents, proposals, notes,
lists, files or materials, and is not authorized to retain any other property or
equipment of the Company or any subsidiary of the Company. The Executive further
agrees that the Executive will immediately forward to the Company (and
thereafter destroy any electronic copies thereof) any business information
relating to the Company or any subsidiary of the Company that has been or is
inadvertently directed to the Executive following the Executive’s last day of
the Executive’s employment. The provisions of this Section 4(f) are in addition
to any other written obligations on the subjects covered herein that the
Executive may have with the Company and its subsidiaries, and are not meant to
and do not excuse such obligations. Upon the termination of his employment with
the Company and its subsidiaries, the Executive shall, upon the Company’s
request, promptly execute and deliver to the Company a certificate (in form and
substance satisfactory to the Company) to the effect that the Executive has
complied with the provisions of this Section 4(f).

(g) Resignation of Offices. Promptly following any termination of the
Executive’s employment with the Company (other than by reason of the Executive’s
death), the Executive shall promptly deliver to the Company reasonably
satisfactory written evidence of the Executive’s resignation from all positions
that the Executive may then hold as an employee or officer of the Company or any
subsidiary of the Company. The Executive shall forfeit payment of any amounts
otherwise due pursuant to this Section 4 until the Executive has complied with
the provisions of this Section 4(g).

(h) Further Assurances; Cooperation. Following the termination of the
Executive’s employment with the Company, the Executive shall execute any and all
documents to secure the Company’s right to any Work Product (as defined in
Section 5(b)), and the Executive agrees to make himself available as reasonably
practical with respect to, and to use reasonable efforts to cooperate in
conjunction with, any litigation or investigation arising from events that
occurred during the Executive’s employment with the Company and its subsidiaries
(whether such litigation or investigation is then pending or subsequently
initiated) involving the Company or any subsidiary of the Company, including
providing testimony and preparing to provide testimony if so requested by the
Company. The Company shall promptly reimburse the Executive for any reasonable
travel and other expenses incurred in connection with cooperation provided under
this Section 4(h) in accordance with this Company’s applicable expense
reimbursement policies and procedures.

5. Restrictive Covenants.

(a) Confidential Information. During the course of the Executive’s employment
with the Company, the Executive will be given access to and receive Confidential
Information (as defined below) regarding the business of the Company and its
affiliates. The Executive agrees that the Confidential Information constitutes a
protectable business interests of the Company and its affiliates and covenants
and agrees that at all times during the Executive’s employment with the Company,
and at all times following the Executive’s termination, the Executive will not,
directly or indirectly, disclose any Confidential Information. As used in this
Agreement, the term “Confidential Information” means any and all confidential,
proprietary or trade secret information of the Company or an affiliate not
within the public domain, whether disclosed, directly or indirectly, verbally,
in writing (including electronically) or by any other means in tangible or
intangible form, including that which is conceived or developed by the
Executive, applicable to or in any way related to: (i) the present or future
business of the Company or its affiliates; (ii) the research and development of
the Company or its affiliates; or (iii) the business of any client or vendor of
the Company or its affiliates. Such Confidential Information includes the
following property or information of the Company or its affiliates, by way of
example and without limitation, trade secrets, processes, formulas, data,
program documentation, customer lists, designs, drawings, algorithms, source
code, object code, know-how, improvements, inventions, licenses, techniques, all
plans or strategies for marketing, development and pricing, business plans,
financial statements, profit margins and all information concerning existing or
potential clients, suppliers or vendors. Confidential Information of the Company
also means all similar information disclosed to any member of the Company by
third parties that is subject to confidentiality obligations. The Company shall
not be required to advise the Executive specifically of the confidential nature
of any such information, nor shall the Company be required to affix a
designation of confidentiality to any tangible item, in order to establish and
maintain its confidential nature. Notwithstanding the preceding to the contrary,
Confidential Information shall not include general industry information or
information that is publicly available or readily discernable from publicly
available product or literature; information that the Executive lawfully
acquires from a source other than the Company or its affiliates or any client or
vendor of any member of the Company or its affiliates (provided that such source
is not bound by a confidentiality agreement with any member of the Company or
its affiliates); information that is required to be disclosed pursuant to any
law, regulation, rule of any governmental body or authority, or stock exchange,
or court order; or information that reflects employee’s own skills, knowledge,
know-how and experience gained prior to employment or service and outside of any
connection to or relationship with the Company or any of its affiliates.

(b) Intellectual Property Ownership. The Executive hereby assigns to the Company
all rights, including, without limitation, copyrights, patents, trade secret
rights, and other intellectual property rights associated with any ideas,
concepts, techniques, inventions, processes, works of authorship, Confidential
Information or trade secrets (i) developed or created by the Executive, solely
or jointly with others, during the course of performing work for or on behalf of
the Company or any subsidiary of the Company, whether as an employee or
independent contractor, at any time during the Employment Period, (ii) that the
Executive conceives, develops, discovers or makes in whole or in part during the
Executive’s employment by the Company that relate to the

 

3



--------------------------------------------------------------------------------

business of the Company or any subsidiary of the Company or the actual or
demonstrably anticipated research or development of the Company or any
subsidiary of the Company, (iii) that the Executive conceives, develops,
discovers or makes in whole or in part during or after the Executive’s
employment by the Company that are made through the use of any of the equipment,
facilities, supplies, trade secrets or time of the Company or any subsidiary of
the Company, or that result from any work the Executive performs for the Company
or any subsidiary of the Company or (iv) developed or created by the Executive,
solely or jointly with others, at any time before the Employment Period, that
relate to or involve the Company’s businesses (including, but not limited to,
the business of the Company (as defined in Section 5(c) below)) (collectively,
the “Work Product”). Without limiting the foregoing, to the extent possible, all
software, compilations and other original works of authorship included in the
Work Product will be considered a “work made for hire” as that term is defined
in Title 17 of the United States Code. If, notwithstanding the foregoing, the
Executive for any reason retains any right, title or interest in or relating to
any Work Product, the Executive agrees promptly to assign, in writing and
without any requirement of further consideration, all such right, title, and
interest to the Company. Upon request of the Company at any time during or after
the Employment Period, the Executive will take such further actions, including
execution and delivery of instruments of conveyance, as may be appropriate to
evidence, perfect, record or otherwise give full and proper effect to any
assignments of rights under or pursuant to this Agreement. The Executive will
promptly disclose to the Company any such Work Product in writing.

(c) Agreement Not to Compete. The Executive acknowledges that the Company has
spent significant time, effort and resources protecting its Confidential
Information and customer goodwill. The Executive further acknowledges that the
Confidential Information is of significant competitive value to the Company the
industry in which it competes, and that the use or disclosure, even if
inadvertent, of such Confidential Information for the benefit of a competitor
would cause significant damage to the legitimate business interests of the
Company. Accordingly, in order to protect the legitimate business and customer
goodwill interests of the Company, to protect that Confidential Information
against inappropriate use or disclosure, and in consideration for the
Executive’s employment and the benefits provided to the Executive (including,
without limitation, the benefits payable to the Executive pursuant to this
Agreement, the Executive agrees that during the period commencing on the
Effective Date and ending on the date that is twelve (12) months after the Date
of Termination (the “Restricted Period”), without the prior written consent of
the Company (which consent shall not be unreasonably withheld, conditioned, or
delayed) the Executive shall not directly or indirectly (including, without
limitation, as an employee, officer, director, owner, consultant, manager, or
independent contractor) compete with the Company or any subsidiary or affiliate
of the Company (collectively, the “Company Group”) within any state, province or
region in any country in which the Company Group conducts business as of the
Date of Termination. For the purposes of this Section 5(c), the business of the
Company Group shall include any business in any state, province or region in any
country in which the Company Group conducts business as of the Date of
Termination that manufactures and/or sells (i) wallboard for interior and
exterior applications, (ii) joint compounds and/or (iii) other related products.
The foregoing, however, shall not prevent the Executive’s passive ownership of
up to five percent (5%) or less of the equity securities of any publicly traded
company.

(d) Agreement Not to Solicit Employees. The Executive agrees that, during the
Restricted Period, the Executive shall not, directly or indirectly solicit,
recruit or hire any person who either currently is, or as of the Date of
Termination is, an employee of the Company or an affiliate for purposes of
providing Competitive Services (provided, however, that the foregoing provision
shall not prohibit solicitations made by the Executive to the general public or
general solicitations to persons employed in the building products business).
For purposes of this Agreement, “Competitive Services” means products and
services of the manner and kind provided by the Company to any customer during
the one-year period preceding Executive’s termination of employment with the
Company.

(e) Agreement Not to Solicit Business Contacts. The Executive agrees that,
during the Restricted Period, the Executive will not directly or indirectly, for
the purposes of providing Competitive Services, (i) solicit or encourage any
client, customer, bona fide prospective client or customer, supplier, licensee,
licensor, landlord or other business relation of the Company and/or any of its
subsidiaries (each a “Business Contact”) to terminate or diminish its
relationship with them; or (ii) seek to persuade any such Business Contact to
conduct with anyone else any business or activity conducted or, to the
Executive’s knowledge, under consideration by the Company and/or any of its
subsidiaries as of the Date of Termination that such Business Contact conducts
or could conduct with the Company and/or any of its subsidiaries.

(f) Non-Disparagement. The Executive shall not, while employed by the Company or
at any time thereafter, disparage the Company (or any affiliate) in any way that
materially and adversely affects the goodwill, reputation or business
relationships of the Company or an affiliate with the public generally, or with
any of its customers, vendors or employees.

(g) Enforcement. The Executive acknowledges that he has carefully read and
considered all the terms and conditions of this Agreement, including the
restraints imposed upon him pursuant to this Section 5. The Executive agrees
that each of the restraints contained herein are necessary for the protection of
the goodwill, Confidential Information and other legitimate interests of the
Company; that each and every one of these restraints is reasonable in respect to
subject matter, length of time and geographic area; and that these restraints,
individually or in the aggregate, will not prevent him from obtaining other
suitable employment during the period in which the Executive is bound by such
restraints. The Executive further acknowledges that, were he to breach any of
the covenants of the Executive contained in this Section 5, the damage to the
Company would be irreparable. The Executive therefore agrees that the Company,
in addition to any other remedies available to them, shall be entitled to
injunctive relief against any breach or threatened breach by the Executive of
any of said covenants.

 

4



--------------------------------------------------------------------------------

6. Severability. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

7. Mutual Drafting. Each Party has had the opportunity to be represented by
counsel of its choice in negotiating this Agreement. This Agreement shall
therefore be deemed to have been negotiated and prepared at the joint request,
direction and construction of the Parties, at arm’s length, with the advice and
participation of counsel, and shall be interpreted in accordance with its terms
without favor to either Party, and no presumption or burden of proof shall arise
favoring or disfavoring either Party by virtue of the authorship of any of the
provisions of this Agreement.

8. Section 409A of the Internal Revenue Code. Notwithstanding anything contained
in this Agreement to the contrary, to the maximum extent permitted by applicable
law, amounts payable to the Executive pursuant to Section 4 are intended to be
made in reliance upon Treas. Reg. § 1.409A-1(b)(4) (short-term deferral). No
amounts payable under this Agreement upon the Executive’s termination of
employment shall be payable unless the Executive’s termination of employment
constitutes a “separation from service” within the meaning of Treas. Reg. §
1.409A-1(h). The Company and the Executive intend that their exercise of
authority or discretion under this Agreement shall comply with Section 409A of
the Internal Revenue Code of 1986, as amended (“Section 409A”). If any provision
of this Agreement does not satisfy the requirements of Section 409A, such
provision shall nevertheless be applied in a manner consistent with those
requirements. If any provision of this Agreement would subject the Executive to
additional tax or interest under Section 409A, the Company shall reform the
provision. However, the Company shall maintain to the maximum extent practicable
the original intent of the applicable provision without subjecting the Executive
to additional tax or interest, and the Company shall not be required to incur
any additional compensation expense as a result of the reformed provision. In no
event whatsoever shall the Company be liable for any tax, interest or penalties
that may be imposed on the Executive under Section 409A. Notwithstanding the
foregoing, no particular tax result for Executive with respect to any income
recognized by Executive in connection with this Agreement is guaranteed. Neither
the Company nor any of its affiliates shall have any obligation to indemnify or
otherwise hold the Executive harmless from any or all such taxes, interest, or
penalties, or liability for any damages related thereto. The Executive
acknowledges that he has been advised to obtain independent legal, tax or other
counsel in connection with Section 409A. Each payment under this Agreement is
intended to be a “separate payment” and not a series of payments for purposes of
Section 409A. Any payments or reimbursements of any expenses provided for under
this Agreement shall be made in accordance with Treas. Reg. §
1.409A-3(i)(1)(iv). All references in this Agreement to Section 409A include
rules, regulations, and guidance of general application issued by the Department
of the Treasury under Section 409A.

9. Governing Law and Jurisdiction. This Agreement shall be construed and
enforced under and be governed in all respects by the laws of the Commonwealth
of Virginia, without regard to the conflict of laws principles thereof. The
Company and the Executive hereby consent and submit to the exclusive personal
jurisdiction and exclusive venue of the United States District Court for the
Eastern District of Virginia, Alexandria Division for resolution of any and all
claims, causes of action or disputes arising out of or directly or indirectly
related to this Agreement.

10. Assignment. Neither the Company nor the Executive may make any assignment of
this Agreement or any interest herein, by operation of law or otherwise, without
the prior written consent of the other; provided, however, that the Company may
assign its rights and obligations under this Agreement without the consent of
the Executive to any affiliate or in the event that the Company shall after the
Effective Date effect a reorganization, consolidate with or merge into, any
entity or transfer all or substantially all of its properties or assets to any
entity. This Agreement shall inure to the benefit of and be binding upon the
Company and the Executive, their respective successors, executors,
administrators, heirs and permitted assigns.

11. Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving Party. The failure of either Party to require
the performance of any term or obligation of this Agreement, or the waiver by
either Party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

12. Notices. Any and all notices, requests, demands and other communications
provided for by this Agreement shall be in writing and shall be effective when
delivered in person, consigned to a reputable national courier service or
deposited in the United States mail, postage prepaid, registered or certified,
and addressed to the Executive at his last known address on the books of the
Company or, in the case of the Company, at its principal place of business,
attention of the Legal Department or to such other address as any Party may
specify by notice to the other actually received.

13. Entire Agreement. This Agreement constitutes the entire agreement among the
Parties hereto pertaining to the subject matter hereof and supersedes all prior
and contemporaneous agreements, understandings, negotiations and discussions,
whether oral or written, of the Parties with respect to such subject matter,
including without limitation any previous employment agreements entered into
between Executive and the Company or any of its affiliates.

 

5



--------------------------------------------------------------------------------

14. Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by an expressly authorized representative
of the Company.

15. Headings. The headings and captions in this Agreement are for convenience
only, and in no way define or describe the scope or content of any provision of
this Agreement.

16. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original and all of which together shall constitute
one and the same instrument.

17. Definitions. Words or phrases that are initially capitalized or are within
quotation marks shall have the meanings provided in this Section and as provided
elsewhere herein. For purposes of this Agreement, the following definitions
apply:

(a) “Cause” shall be deemed to exist if any of the following items shall apply:

(i) a breach of any agreement between the Executive and the Company or any
affiliate, including, without limitation, a breach by the Executive of the
Executive’s obligations under this Agreement or the Award Agreement;
(ii) intentional misconduct as an officer or employee of the Company (but acts
in the nature of bad business judgment shall not be considered “misconduct” for
this purpose) or a material violation by the Executive of material written
policies of the Company or specific written directions of the person or persons
to whom the Executive reports and under whose direction the Executive is subject
(other than any such failure resulting from the Executive’s short-term
incapacity due to physical or mental illness, and provided further that if the
Executive voluntarily terminates his or her employment for Good Reason, this
type of refusal shall not be deemed a violation of specific written directions
for purposes of this clause (ii)); (iii) a breach of any fiduciary duty which
the Executive owes to the Company or any affiliate in his capacity as an
employee or officer or member of the board of directors of such entity; (iv) the
conviction or plea of guilty or no contest by the Executive with respect to
(A) a felony, or (B) embezzlement, dishonesty, a crime involving moral
turpitude, or intentional and actual fraud or (C) driving under the influence
(or any similar related offense); (v) the use of illicit drugs or other illicit
substances or the addiction to licit drugs or other substances; or (vi) an
unexplained absence from work for more than ten (10) consecutive days in any
twelve (12) month period (vacation, reasonable personal leave, reasonable sick
leave and Disability excepted). Notwithstanding the immediately preceding
paragraph, the Executive’s employment will be deemed to have been terminated for
Cause if it is determined subsequent to Executive’s termination of employment
that grounds for termination of his employment for Cause existed at the time of
Executive’s termination of employment.

(b) “Good Reason” shall be deemed to exist if, without the Executive’s consent:
(i) there is a material diminution in the duties, responsibilities, or
authority, or reporting relationship of the Executive to whom the Executive
reports and under whose direction the Executive is subject; (ii) the Company or
an affiliate requires the Executive to move the Executive’s principal business
location as of the Effective Date to another location, and the distance between
the Executive’s former residence and new principal business location is at least
seventy-five (75) miles greater than the distance between the Executive’s
residence and former principal business location; or (iii) there is a reduction
in the Executive’s then Base Salary or annual cash performance bonus target
amount, other than a reduction which is part of a general cost reduction
affecting at least ninety percent (90%) of similarly situated employees and
which does not exceed ten percent (10%) of the Executive’s then Base Salary and
annual cash performance bonus target amount in the aggregate when combined with
any such prior reductions. In each such case of Good Reason, the Executive shall
provide the Company with written notice of the grounds for a Good Reason
termination, and the Company shall have a period of thirty (30) days to cure
after receipt of the written notice (the “Cure Period”). Resignation by the
Executive following the Company’s cure or before the expiration of the Cure
Period shall constitute a voluntary resignation and not a termination or
resignation for Good Reason. If the alleged Good Reason event has not been cured
at the end of the Cure Period, the Participant’s termination of employment for
Good Reason will be effective on the first business day following the last day
of the Cure Period.

(c) “Award Agreement” shall mean the Award Agreement dated as of September 16,
2013 by and between Executive and LSF8 Gypsum Holdings, L.P., as from time to
time amended, supplemented, restated or otherwise modified.

[Remainder of page is intentionally blank.]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto, intending to be legally bound hereby,
have hereunto set their hands under seal, effective as of the Effective Date.

 

EXECUTIVE By: /s/ James W. Bachmann Name: James W. Bachmann Title: Chief
Executive Officer

 

CONTINENTAL BUILDING PRODUCTS OPERATING COMPANY, LLC By: /s/ Timothy Power Name:
Timothy Power Title: SVP & General Counsel

SIGNATURE PAGE TO EMPLOYMENT AGREEMENT